Citation Nr: 1809748	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for CAD, assigning an initial rating of 30 percent effective October 25, 2011.

The Board notes that the Veteran has submitted a claim of entitlement to a total disability rating based upon individual unemployability based in part, on his service-connected coronary artery disease.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his hearing before the Board in January 2017, he testified that he stopped working in October 2016.  The RO denied this claim in May 2017, and the Veteran has not appealed.  Therefore, the issue is not currently on appeal before the Board at this time.


FINDINGS OF FACT

1. Prior to April 27, 2017, the Veteran's CAD is manifested by no more than symptoms of dyspnea, fatigue and angina; a workload of 5 but not greater than 7 METs; an ejection fraction between 60 percent and 74 percent; and no episodes of acute congestive heart failure.  

2. Since April 27, 2017, the Veteran's CAD is manifested by symptoms of dyspnea, fatigue and angina; a workload of 3 but not greater than 5 METs; an ejection fraction of 60 percent; and no congestive heart failure.  




CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for CAD have not been met prior to April 27, 2017.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).

2. Since April 27, 2017, the criteria for a rating of 60 percent, but no higher, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged".  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board notes that additional relevant evidence, including an April 2017 VA examination, has been received since the issuance of the statement of the case in 


May 2014.   A supplemental statement of the case has not been issued.  See 38 C.F.R. § 19.31.  However, because this evidence was considered by the RO in a May 2017 rating decision, there is no prejudice to the Veteran in proceeding with adjudication of his claim at this time.

The Veteran seeks a higher rating for his service-connected CAD, currently rated as 30 percent, under Diagnostic Code (DC) 7005. 

Under that diagnostic code, a 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Unfortunately, the probative evidence of record precludes granting a rating higher than the initial 30 percent for CAD prior to April 27, 2017.  However, resolving all doubt in the Veteran's favor, a rating of 60 percent, but no higher, is warranted thereafter.

In reaching this conclusion, the Board has reviewed the findings of the VA examination conducted in January 2013, which showed a history of myocardial infarction in 2010, CAD status post angioplasty with stents in June 2010 and May 2011.  There was no evidence or past history of chronic heart failure.  On physical examination, his heart had regular rhythm, but auscultation was abnormal evidenced by a S4 gallop.  The examiner observed that the point of maximal impact was the fourth intercostal space.  There, however, was no evidence of cardiac hypertrophy or cardiac dilatation.  The chest X-ray test results were normal while the EKG revealed prior MI/intraventricular conduction block (QRS interval 132 mx.).  In any event, the echocardiogram results showed that the wall motion and thickness were normal.  METs testing revealed a level between 5 and 7, indicating that he would be capable of performing activities, including walking one flight of stairs, golfing (without a cart), mowing the lawn (push mower) and heavy yard work (digging), before he experienced angina and fatigue.  His left ventricular ejection fraction was 60 percent.

The relevant evidence also includes the Veterans private medical treatment records.  Of note is a September 2016 medical treatment record reflecting the Veteran's complaints of chest pain.  Imaging studies showed no evidence of pulmonary arterial embolus, thoracic aortic aneurysm or dissection.  It, however, did reveal a nodule, not previously seen, in the right minor fissure.  The reviewing clinician's final impression was that the Veteran's chest pain with atypical features appeared to be musculoskeletal in nature.  There was no evidence of a myocardial infarction.  The clinician also observed that a July 2015 myocardial SPECT study displayed a normal left ventricular ejection fraction of 74 percent with no ischemic changes.  In addition, an echocardiogram showed a left ventricular ejection fraction between 60 and 65 percent.

Based on this evidence of record, the Veteran is not entitled to an initial higher rating of 60 percent prior to April 27, 2017, because there is no evidence that the 


Veteran had one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See Diagnostic Code 7005.  To the contrary, the Veteran has not experienced any episodes of congestive heart failure; his ejection fraction was at worst 60 percent; and his METS level was between 5 and 7.

The evidence, however, shows that a 60 percent disability rating is warranted since April 27, 2017, based on the findings of the VA examination conducted in April 2017.  The findings show that the Veteran's interview-based METs testing for CAD resulted in a level between 3 and 5, endorsing symptoms of fatigue, angina and dyspnea.  His left ventricular ejection fraction was 60 percent.  Although the examiner commented that the left ventricular ejection fraction was a better predictor of the Veteran's service-connected CAD than the METs testing because it was objective, the Board, nevertheless, will afford the Veteran the benefit of the doubt since the METs testing was between 3 and 5, resulting in angina, fatigue and dyspnea.  The Veteran is not entitled to a higher rating of 100 percent because there is no evidence that the Veteran has chronic congestive heart failure, or; workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation than those herein assigned, for the Veteran's service-connected CAD as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes.



Accordingly, an initial rating higher than 30 percent is not warranted for the period prior to April 27, 2017, a rating of 60 percent, but no higher, is warranted thereafter.


ORDER

Entitlement to an initial rating higher than 30 percent for CAD prior to April 27, 2017, is denied.

Entitlement to a rating of 60 percent, but no higher, for CAD since April 27, 2017, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


